Exhibit 10.3

AMENDMENT NO. 10 AND WAVIER TO SECOND AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 10 AND WAIVER TO SECOND AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT dated as of February 12, 2019 (this “Amendment”), is among
NICHOLAS FINANCIAL, INC., a Florida corporation (the “Borrower”), BANK OF
AMERICA, N.A., in its capacity as agent (in such capacity, the “Agent”), and
each of the Lenders party hereto.

RECITALS:

WHEREAS, the Borrower, the lenders from time to time party thereto
(collectively, the “Lenders”) and the Agent have entered into a Second Amended
and Restated Loan and Security Agreement dated as of January 12, 2010 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Loan Agreement”);

WHEREAS, the Borrower has requested that the Agent and the Lenders waive
compliance with certain provisions of the Loan Agreement and the Borrower has
requested that the Agent and the Lenders amend certain provisions of the Loan
Agreement; and

WHEREAS, subject to the terms and conditions set forth below, the Agent and the
Lenders party hereto are willing to grant such waivers and amend the Loan
Agreement.

NOW, THEREFORE, in furtherance of the foregoing, the parties hereto, in
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, covenant and agree as follows:

Section 1.    DEFINITIONS; INCORPORATION BY REFERENCE. All capitalized terms
used and not defined herein shall have the meanings given them in the Loan
Agreement and the rules of construction set forth in Section 1.4 of the Loan
Agreement shall apply to this Amendment. The recitals hereto are hereby
incorporated by reference.

Section 2.    AMENDMENTS TO LOAN AGREEMENT.

(a)    Section 1.2 of the Loan Agreement is hereby amended by adding a new
definition of “Amendment No. 10 Effective Date” in the appropriate alphabetical
order to read as follows:

“Amendment No. 10 Effective Date” means February 12, 2019.”

(b)    Section 1.2 of the Loan Agreement is hereby amended by amending the
definition of “Maximum Revolver Amount” in its entirety to read as follows:

“Maximum Revolver Amount” means $140,000,000.

 

1



--------------------------------------------------------------------------------

(c)    Section 9.18 of the Loan Agreement is hereby amended by amending the
following section in its entirety to read as follows:

(d)    Minimum Interest Coverage. The Borrower shall not permit the ratio,
calculated as of each month end for the three-month period then ended, of
(a) the sum of Adjusted Net Earnings from Operations for such period, plus
interest expense and any provision for income taxes for such period (numerator)
to (b) aggregate interest expense for such period (denominator) (the “Interest
Coverage Ratio”), to be less than (i) 0.00 to 1.00, as of September 30, 2018,
(ii) 0.80 to 1.00 as of October 31, 2018, (iii) 1.00 to 1.00 as of November 30,
2018, (iv) 0.44 to 1.00 as of December 31, 2018, (v) 0.20 to 1.00 as of
January 31, 2019 and (vi) 1.00 to 1.00 as of each month end thereafter. For
purposes of the calculation of the Interest Coverage Ratio, (x) the Borrower’s
Adjusted Net Earnings from Operations shall be reduced by the amount of the
increase, if any, in the (i) Charge Off Shortfall and (ii) the Loss Reserve
Shortfall, from the first day of such 3 month period to the last day of such 3
month period and (y) the Borrower shall be permitted to add back to Adjusted Net
Earnings from Operations in the relevant period the (i) waiver and amendment fee
in an amount not to exceed $200,000 in connection with the amendments hereto
made on the Amendment No. 9 Effective Date, provided that such add back shall be
permitted for the three-month period ended January 31, 2019 and (ii) waiver and
amendment fee in an amount not to exceed $140,000 in connection with the
amendments hereto made on the Amendment No. 10 Effective Date, provided that
such add back shall be permitted for the three-month period ended April 30,
2019.

(e)    Schedule 1.1 to the Loan Agreement is hereby amended and restated in its
entirety to read as set forth on Exhibit A attached hereto.

Section 3.    WAIVER. Subject to the terms and conditions set forth herein and
in reliance upon the representations and warranties set forth herein, the Agent
and the Lenders hereby waive compliance by the Borrower with the provisions of
Section 9.18 for the measurement period ending November 30, 2018. The foregoing
waiver is a one-time waiver and applies only to the specified circumstance and
does not modify or otherwise affect the Borrower’s obligations to comply with
such provision of the Loan Agreement any other provision of the Loan Documents
in any other instance. By virtue of the waiver herein, the Borrower hereby
affirms and agrees that no other Event of Default has occurred or is continuing.
The waiver set forth in this Section 4 is limited to the extent set forth above
and no other terms, covenants or provisions of the Loan Documents are intended
to be affected hereby. For the avoidance of doubt, the effectiveness of
Section 4 of this Amendment is subject to Section 5 of this Amendment.

Section 4.    CONDITIONS PRECEDENT. The parties hereto agree that the amendments
and waivers set forth in Section 2 and Section 3 above shall not be effective
until the date of satisfaction of each of the following conditions precedent:

(a)    Documentation. The Agent shall have received (i) a counterpart of this
Amendment, duly executed and delivered by the Borrower and each of the Lenders
party to the Loan Agreement and (ii) such other documents and certificates as
the Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower, the authorization of this Amendment
and any other legal matters relating to the Borrower or the transactions
contemplated hereby.

 

2



--------------------------------------------------------------------------------

(b)    “Know your customer” Information. If requested, the Agent shall have
received “know your customer” information, including:

(i)    documentation and information, if requested by Agent or any Lender, from
the Borrower in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five days prior to the date hereof;

(ii)    if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Borrower at least five days prior to the date
hereof.

(c)    Amendment and Waiver Fee. The Borrower shall have paid to the Agent, for
the ratable benefit of the Lenders a fee for the amendment and waiver of the
Loan Agreement in the amount of $140,000.

(d)    Fees and Expenses. All fees and expenses payable to the Agent, including
the fees and expenses of counsel to the Agent, shall have been paid in full.

Section 5.    REPRESENTATIONS AND WARRANTIES.

(a)    In order to induce the Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Agent and the Lenders as
follows:

(i)    The representations and warranties made by the Borrower in Article 8 of
the Loan Agreement are true and correct on and as of the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date in which case such representations and warranties are true and
correct on and as of such earlier date.

(ii)    Since the date of the Financial Statements delivered to the Lenders, no
material adverse change has occurred in the Borrower’s property, business,
operations or conditions (financial or otherwise).

(iii)    No Default or Event of Default has occurred and is continuing or will
exist after giving effect to this Amendment.

(b)    In order to induce the Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Agent and the Lenders
that this Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation.

 

3



--------------------------------------------------------------------------------

Section 6.    MISCELLANEOUS

(a)    Ratification and Confirmation of Loan Documents. The Borrower hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects the Loan Documents to which the Borrower
is a party.

(b)    Fees and Expenses. The Borrower shall pay on demand all reasonable costs
and expenses of the Agent in connection with the preparation, reproduction,
execution, and delivery of this Amendment and any other documents prepared in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent.

(c)    Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

(d)    Governing Law; Waiver of Jury Trial. This Amendment shall be governed by
and construed in accordance with the laws of the State of New York, and shall be
further subject to the provisions of Sections 15.3 and 15.4 of the Loan
Agreement.

(e)    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission (including .pdf files) shall
be effective as delivery of a manually executed counterpart hereof.

(f)    Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise except in a writing signed by the Agent for such
purpose.

(g)    Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

(h)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Agent, each Lender and their respective
successors and assigns (subject to Section 13.2 of the Loan Agreement).

 

4



--------------------------------------------------------------------------------

The following parties have caused this Amendment to be executed as of the date
first written above.

 

BORROWER: NICHOLAS FINANCIAL, INC. By:     Name:     Title:    

Signature Page to Amendment No. 10 and Waiver to

Second Amended and Restated Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

AGENT: BANK OF AMERICA, N.A., as the Agent By:     Name:     Title:    

 

LENDERS: BANK OF AMERICA, N.A., as a Lender By:     Name:     Title:    

Signature Page to Amendment No. 10 and Waiver to

Second Amended and Restated Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:     Name:     Title:
   

Signature Page to Amendment No. 10 and Waiver to

Second Amended and Restated Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By:     Name:     Title:    

Signature Page to Amendment No. 10 and Waiver to

Second Amended and Restated Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:     Name:     Title:    

Signature Page to Amendment No. 10 and Waiver to

Second Amended and Restated Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

Amended Schedule 1.1 to the Loan Agreement

SCHEDULE 1.1

COMMITMENTS OF LENDERS:

 

Lender    Revolver Commitment    Pro Rata share Bank of America, N.A.   
  $56,000,000    40.0000% First Tennessee Bank National Association   
  $21,777,000    15.5555% Wells Fargo Bank, National Association   
  $37,331,000    26.6665% BMO Harris Bank, N.A      $24,892,000    17.7780%

        TOTAL

   $140,000,000    100%